UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-1818


FREDDIE J. KELLY,

                Plaintiff - Appellant,

          v.

SUNTRUST BANK; EQUIFAX INFORMATION SERVICES, LLC; EXPERIAN;
TRANSUNION,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:14-cv-00121-JAG)


Submitted:   December 18, 2014             Decided:   January 6, 2015


Before KING, SHEDD, and HARRIS, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Freddie J. Kelly, Appellant Pro Se.      Terry Catherine Frank,
KAUFMAN & CANOLES, PC, Richmond, Virginia; John Willard
Montgomery, Jr., MONTGOMERY & SIMPSON, LLLP, Richmond, Virginia;
Brian J. Olson, KING & SPALDING, LLP, Atlanta, Georgia; Joseph
William Clark, Eric Scott Jacobi, JONES DAY, Washington, D.C.;
Michael R. Ward, MORRIS & MORRIS, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Freddie J. Kelly appeals the district court’s order

dismissing with prejudice his action against SunTrust Bank and

credit     reporting    agencies      Equifax         Information      Services     LLC,

Experian     Information      Solutions,         and     TransUnion         LLC.     The

district    court   dismissed       Kelly’s      action      as    a   sanction     under

Federal Rule of Civil Procedure 37 for failure to cooperate in

discovery.      Because      the    district         court   failed    to    adequately

explain its decision, we are unable to review its ruling.                              We

therefore vacate the order and remand for further proceedings

consistent with this opinion.

             In March 2014, Kelly initiated this action by filing a

pro   se   complaint,    alleging      that      Appellees        violated    the   Fair

Credit Reporting Act, 15 U.S.C. § 1681 (2012).                         Kelly filed an

amended    complaint    in    April    2014.           The   court     established     a

discovery deadline of July 29, 2014.                     Kelly did not make any

initial     disclosures,      nor     did       he    timely      answer     Appellees’

interrogatories.        Moreover, after receiving five days’ notice

about his scheduled deposition, he failed to attend.                         On July 29

and July 30, 2014, Appellees filed motions for sanctions against

Kelly pursuant to Rule 37.

             On July 31, 2014, after a conference call with all

parties, the court issued a short order granting the motions for

sanctions and dismissing Kelly’s suit with prejudice.                         The court

                                            2
noted that Kelly failed to make initial disclosures, “failed to

answer     any      interrogatories[,]           and     missed       a     scheduled

deposition.”

            We review the grant of discovery sanctions under Rule

37 for abuse of discretion.                Hoyle v. Freightliner, LLC, 650
F.3d 321, 329 (4th Cir. 2011).             Subsections (c)(1)(C) and (d)(3)

of Rule 37 afford the trial court wide discretion to sanction a

party for failing to comply with discovery requests and orders.

Fed. R. Civ. P. 37(c), (d).            This discretion is not unfettered,

however,   because     dismissal      is    an   “extreme       sanction”    that    is

reserved for “only the most flagrant case, where the party’s

noncompliance represents bad faith and callous disregard for the

authority of the district court and the Rules.”                      Mut. Fed. Sav.

& Loan Ass’n v. Richards & Assocs., Inc., 872 F.2d 88, 92 (4th

Cir. 1989).

            This    court       has   established        four     factors    that    a

district   court     must   consider       before      imposing    dismissal    as   a

sanction: (1) whether the noncomplying party acted in bad faith;

(2) the    degree    of    prejudice    suffered        by   other   parties    as   a

result of the failure to comply; (3) the deterrence value of

dismissal for such noncompliance; and (4) the efficacy of a less

drastic sanction.         Id.   Before dismissing a case with prejudice,

the district court “must find its basis in good reason” and

“should clearly state its reasons so that meaningful review may

                                           3
be had on appeal.”      Wilson v. Volkswagen of Am., Inc., 561 F.2d
494, 505 (4th Cir. 1977) (footnotes and internal quotation marks

omitted).     Our review must “consider the full record” in light

of   the   district   court’s       reasons.         Id.   at    506    (footnote    and

internal quotation marks omitted).

            In this case, the district court neither specifically

addressed the four Wilson factors nor provided any explanation

for the sanction imposed that reflects consideration of these

factors.     The   court     only    noted     its    consideration        of   Kelly’s

“overall    conduct,”   at    most    implying        that      Kelly   acted   in   bad

faith, but it did not discuss prejudice, deterrence, or less

drastic sanctions.      It is difficult on the record before us to

discern bases for a finding of either bad faith or an absence of

less drastic sanctions.         Consequently, we are unable to assess

whether the district court acted within its discretion when it

dismissed Kelly’s suit with prejudice as a sanction under Rule

37(c)(1)(C). ∗

            Accordingly, we vacate the dismissal order and remand

for further proceedings.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the



      ∗
       We find particularly troubling the lack of notice provided
to Kelly prior to the dismissal of his case, as required by the
district court’s rules. See E.D. Va. Civ. R. 7(K).



                                         4
materials   before   this   court   and   argument   would   not   aid   the

decisional process.

                                                     VACATED AND REMANDED




                                    5